Citation Nr: 0614268	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted such as 
to reopen a claim with respect to whether the veteran's head 
injuries sustained in September 1980 were the result of 
willful misconduct.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from August 1979 to 
June 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 administrative 
determination by the Department of Veterans Affairs (VA) 
Togus, Maine Regional Office (RO), which declined to reopen 
the veteran's application seeking reconsideration of a May 
1993 determination that injuries sustained by the veteran in 
September 1980 were due to willful misconduct. 


FINDINGS OF FACT

1.  An unappealed Hearing Officer's decision in August 1993 
found that injuries sustained by the veteran on September 20, 
1980 were due to his willful misconduct.

2.  Evidence submitted since the August 1993 decision, while 
to some extent new, does not relate to an unestablished fact 
necessary to substantiate the claim that the September 1980 
injuries were not the result of willful misconduct and does 
not raise a reasonable possibility of substantiating the 
claim


CONCLUSION OF LAW

The evidence received since the August 1993 Hearing Officer's 
decision that the injuries sustained by the veteran in 
September 1980 were the result of willful misconduct is not 
new and material; the August 1993 Hearing Officer's decision 
is final and the claim is not reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in January 2002 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.     

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim, including the 
issue of an earlier effective date.  Since the claim is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran by 
adjudicating this claim.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the Claim.

Factual Background

The veteran's claim for service connection for residuals of a 
head injury was initially denied by a RO decision in May 
1993, which determined that such injuries were the result of 
willful misconduct and, thus, not incurred within the line of 
duty.  This determination was affirmed by an unappealed 
August 1993 Hearing Officer's decision.

Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
residuals of a head injury on the basis that such injuries 
were caused by willful misconduct are final.  Consequently, 
the veteran's claim as to service connection for residuals of 
a head injury may not be reopened absent the submission of 
new and material evidence.  See 38 U.S.C.A. § 5108(a).  New 
and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers, by itself or when considered with previous 
evidence of record, relates to an established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the Hearing Officer's decision in 
August 1993.  See Hickman v. West, 12 Vet. App. 247, 251 
(1991).

The file as it stood in August 1993 was fairly clear.  At 
that time a review of the veteran's service and private 
medical records, as well as a traffic accident report from 
the Fayetteville, North Carolina Police Department, dated 
September 20, 1980, revealed that the veteran was thrown from 
a truck moving at about 40 miles per hour.  While riding in 
the bed of the truck, he jumped over the cab onto the hood.  
The driver applied the brakes causing him to be ejected 
forward approximately 8 feet onto the road where he struck 
the ground head first.  He sustained a basilar and occipital 
skull fracture, a cerebral contusion, a traumatic 
intracerebral hematoma, as well as multiple superficial 
abrasions and contusions.  The veteran testified at a hearing 
in July 1993 that prior to the accident he, the driver of the 
vehicle, and the other passengers had "drank quite a bit" 
and "everybody was hooting and hollering having a good 
time."  He said that when he initially climbed out of the 
bed of the truck onto the hood, the truck was stopped but 
then it took off and he was in the process of returning to 
the truck bed over the cab when the brakes were applied.  The 
hearing officer's decision in August 1993 affirmed an earlier 
administrative decision, dated in May 1993, holding that the 
injuries sustained by the veteran were due to willful 
misconduct.

The veteran now seeks to reopen his claim that the injuries 
he incurred as a result of the September 1980 motor vehicle 
accident were not due to his willful misconduct.

The pertinent evidence associated with the claims file since 
August 1993 and not previously of record consist of private 
clinical data from 1999 onward, to include a report of a May 
1999 psychological evaluation, VA outpatient treatment 
records, a November 2001 letter addressing the recommendation 
of a Board for Correction of Military Records as well as a 
record of the related proceedings, and statements from the 
veteran's mother and sister 

The May 1999 psychological evaluation report notes that the 
veteran appears to have had affective changes, post-traumatic 
memory impairment, and impaired comprehension, which was 
probably severe immediately following his trauma in September 
1980.  It further notes that his current adjustment is marked 
by difficulty with anger control and neurological symptoms 
that are reported to be getting worse.

The VA outpatient treatment records are dated between 
September 2002 and February 2004 and show evaluation and 
treatment given to the veteran for contemporary concerns, to 
include high blood pressure.

The proceedings of the Army Board for Correction of Military 
Records, while accepting that the veteran's injuries in 
service were the result of his misconduct through willful 
negligence and his use of alcohol, concluded that it would be 
appropriate to correct the veteran's military records to show 
that he was given a General Discharge in lieu of the 
discharge Under Other than Honorable Conditions then held by 
him.

The statements received from the veteran's mother and sister 
cumulatively recount the veteran's accident in service, his 
subsequent medical and administrative treatment, and 
resulting long term residual difficulties.

Analysis

While some of the evidence submitted since the August 1993 
Hearing Officer's decision is new as it reveals a change in 
the characterization of the veteran's service discharge and 
provides a more recent picture of the residual impairment 
stemming from the veteran's head injury in service, it is not 
material.  This evidence fails to show that the injuries he 
sustained in September 1980 were not occasioned by his 
willful misconduct.  It provides no evidentiary basis for 
finding that the veteran's injuries sustained in September 
1980 stem from other than his misconduct while a passenger in 
a motor vehicle.  There is, thus, no additional evidence that 
is both new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  Consequently, the appeal must be denied and the 
claim has not been reopened


ORDER

New and material evidence not having been submitted to reopen 
a claim with respect to whether the veteran's head injuries 
sustained in September 1980 were the result of willful 
misconduct, the appeal is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


